DETAILED ACTION 
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
However, all the presently amended claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Specifically, the amended claims Applicant presently filed on 02/19/2021 (denoted: boldface underlined) were previously presented and rejected in the claims filed 07/13/2020 per the chart below:
Claim 1 filed 02/19/2021:
Claim 1 filed 07/13/2020:
(Currently Amended): A method for determining a profit-maximizing plan comprising the steps of: incorporating a plurality of inputs relating to a plurality of parameters of the plan to be maximized,
A method for determining a profit-maximizing plan comprising the steps of: incorporating a plurality of inputs relating to a plurality of parameters of the plan to be maximized,
the plurality of inputs being automatically retrieved from a database;
the plurality of inputs being automatically retrieved from a database;

incorporating one or more constraints to limit the profit-maximizing plan based on said plurality of inputs;
testing all possible combinations of said plurality of inputs, within said one or more constraints, to develop one or more profit-maximizing plans using a computer program;
testing all possible combinations of said plurality of inputs, within said one or more constraints, to develop one or more profit-maximizing plans using a computer program;
including one or more non-profit-maximizing plans for non-cost-based considerations:
including one or more non-profit-maximizing plans for non-cost-based considerations.
determining an amount of additional generation above currently considered plans,
determining an amount of additional generation above currently considered plans,
developing a list of generation units capable of contributing to said additional generation
developing a list of generation units capable of contributing to said additional generation;
selecting one of the one or more profit-maximizing plans;
and selecting one of the one or more profit-maximizing plans.

Claim 11 filed 02/19/2021:
and rerunning plan identification periodically based on the passage of a predetermined amount of time.
The method of claim 1, wherein said method is rerun periodically based on the passage of a predetermined amount of time.



Claim 19 filed 02/09/2021:
Claim 19 filed 07/13/2020:
(Currently Amended): A system for determining a profit-maximizing plan comprising: a computer having a memory and a computer program running in the memory, the computer program configured to:
A system for determining a profit-maximizing plan comprising: a computer having a memory and a computer program running in the memory, the computer program configured to:
incorporate a plurality of inputs relating to a plurality of parameters of the plan to be maximized, the plurality of inputs being automatically retrieved from a database;
incorporate a plurality of inputs relating to a plurality of parameters of the plan to be maximized, the plurality of inputs being automatically retrieved from a database;
incorporate one or more constraints to limit the profit-maximizing plan based on said plurality of inputs;
incorporate one or more constraints to limit the profit-maximizing plan based on said plurality of inputs;
test all possible combinations of said plurality of inputs, within said one or more constraints, to develop one or more profit-maximizing plans using a computer program;
test all possible combinations of said plurality of inputs, within said one or more constraints, to develop one or more profit-maximizing plans using a computer program;

Claim 24 filed 07/13/2020:
include one or more non-profit-maximizing plans for non-cost-based considerations;
The system of claim 19, wherein said list of profit-maximizing plans includes some non-profit-maximizing plans for non-cost-based considerations.

Claim 19 filed 07/13/2020:
eliminate at least one plan or includes at least one non-profit-maximizing plan based on previously established, non-cost based rules;
eliminate at least one plan or includes at least one non-profit-maximizing plan based on previously established, non-cost based rules.
determine an amount of additional generation above currently considered plans; develop a list of generation units capable of contributing to said additional generation.
determine an amount of additional generation above currently considered plans, and; develop a list of generation units capable of contributing to said additional generation.

Claim 1 filed 07/13/2020:
select one of the one or more profit-maximizing plans;
selecting one of the one or more profit-maximizing plans

Claim 11 filed 02/19/2021:
and rerun plan identification periodically based on the passage of a predetermined amount of time.
The method of claim 1, wherein said method is rerun periodically based on the passage of a predetermined amount of time.


All the limitations presented in the currently amended claims filed 02/19/2021 were previously, finally rejected in the Final Office Action filed 08/19/2020 (“Original Final”) on the statutory bases of both 35 USC §§ 101 and 103, the substantive remarks of which are likewise applicable and have been largely reproduced in the present Final Office Action and may also be referenced in the Original Final. Accordingly, this action is made final even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). 
Response to Amendment

Applicant’s amendments are acknowledged.
A 35 USC § 101 rejection of Claims 1-5, 7-10, 12, 14-25, 27-28, 30, and 32-36 remains despite Applicant's arguments.

Response to Arguments
Applicant’s arguments filed 02/9/2021 have been fully considered but they are not persuasive and moot, respective the analyses conducted, in view of further consideration of statutory law, Office policy, precedential case law, and the cited prior art as necessitated by the amendments to the claims.
35 U.S.C. §101 Rejections
Principally, Applicant alleges the claimed invention “overcomes the problem of facilitating user presets and while testing all possible combinations of inputs for plan identification” as a “technology enabler”  “to manage” in “real-time” the “transactions between the multiple resources and parties identified in a reliable and economically beneficial manner” with “unconventional, technical claimed features” that have not been proven conventional by Berkheimer standards [see Applicant Arguments/Remarks Made in an Amendment, filed 02/19/2021, Page 10 (“Arguments”)]. 
In response, Examiner respectfully disagrees. As noted above, the claim scope is directed toward the same scope and materiality of elements and remain directed toward a “method” and “system” “for determining a profit-maximizing plan” [example Claim 1] using additional information inputs and elements, e.g.: “including . . . non-profit-maximizing plans” and “developing a list of generation units” [Claim 1]. As Applicant notes, the claims are directed toward managing transactional information, but in a manner like “obtaining information about transactions using the Internet to verify credit card transactions” held ineligible by the court in CyberSource v. Retail Decisions, Inc., 
Examiner further maintains the characterization given by the Patent Trial and Appeal Board decision rendered 09/16/2020, finding “the [contested] claim recites modeling plans to determine, given possible inputs and known constraints, the best (i.e., the ‘profit-maximizing’) plans” where “such modeling represents a fundamental economic practice” [see Patent Board Decision, filed 09/16/2020, Page 5 (“Board Decision”)]. What Applicant asserts is an entrepreneurial improvement rather than a technical one – the information itself may be of benefit, but the means and result claimed for processing it remain directed to a fundamental economic practice. In the words of the Board, Applicant’s arguments discussing informational advantages do not persuade Examiner that “a fundamental economic practice that has non-economic benefits [i.e., better customer enrollment] ceases to be a fundamental economic practice” [Board Decision, 5]. 
Finally, Examiner notes the sole presence of a “database” as an additional element in Claim 1, denoting only that the source of the information processed is digital.  The absence of more additional elements further specifying how the information is digitally processed further negates evidence of a technical improvement claimed. Independent Claim 19 adds more additional elements, but both Claims 1 and 19 demonstrate the mere application of an abstract idea upon a computer, i.e., “simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice)” [see MPEP § 2106.05(f) Part (2)] i.e., “rerunning plan identification periodically based on the passage of a predetermined amount of time” per Claims 1 and 19).
For the sum of these reasons consistent with the Board’s opinion, Examiner remains unpersuaded by the argument and maintains the 35 USC § 101 rejection as outline below, including the proof required by Berkheimer.
35 U.S.C. §§ 102, 103 Rejections
Principally, Applicant asserts the 35 USC § 103 rejection has been traversed by nature of changing the claim scope of independent Claims 1 and 19 by incorporating claimed limitations from canceled, formerly dependent claims 11 and 29 into those claims [Arguments, 12].  
In response, Examiner respectfully disagrees. Examiner has extended the rejection of independent Claims 1 and 19 to include the rejections and citations formerly relied upon to reject now-canceled Claims 11 and 29.  Finding the materiality and scope of subject matter in present Claims 1 and 19 the same as former and now-canceled Claims 11 and 29, Examiner retains the same rejection of the claims in view of the same citations as previously relied upon to evince a motivated case of obviousness presented within the prior art. 
For these reasons, Examiner remains unpersuaded by Applicant’s assertions.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-10, 12, 14-25, 27-28, 30, and 32-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of 
Regarding Step 1, Claims 1-5, 7-10, 12, and 14-18 are directed to a “method,” which falls under one of the four statutory categories, namely a process. Claims 19-25, 27-28, 30, and 32-36 are directed to a “system,” which falls under one of the four statutory categories, namely a machine. 
Regarding Step 2A, prong 1, Claims 1-5, 7-10, 12, 14-25, 27-28, 30, and 32-36 are all directed toward an abstract idea of: a “method” and “system” “for determining a profit-maximizing plan” [independent Claims 1 and 19]. 
This abstract idea falls within those the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1 identified as “certain methods of organizing human activity,” specifically “fundamental economic principles or practices [and]. . . commercial or legal interactions (including agreements in the form of . . . marketing or sales activities or behavior)” [see 2019 PEG at 52]. Specifically, the claims recite steps for “selecting one . . . profit-maximizing pla[n]” from those created using “a plurality of parameters,” “one or more constraints,” and “testing” [Claim 1] to “maximize the profit of energy generation [Claim 2] in part by “minimizing plan costs” [Claim 3] in an “energy market and transmission system” [Claim 4]; the claims recite elements and steps akin to “offer-based price optimization” as in OIP Techs., Inc. v. Amazon.com [Id.] and “organizing business . . . relationships in the structuring of a sales force (or marketing company” as in In re Ferguson [2019 PEG at 52, footnote 13]. 
Id., Page 3], by reciting steps requiring “parameters of the plan to be maximized” and “test[ed]” subject to “constraints” [Claim 1], “maximiz[ing] the profit of energy generation” [Claim 2], “minimizing plan costs” [Claim 3], “plans . . . based on a predetermined percentage threshold” [Claim 7], and “relax[ing] constraints” [Claim 10]. These mathematical steps are used to maximize profit like “managing a stable value protected life insurance policy by performing calculations and manipulating the results” as in Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.) [2019 PEG at 52, footnote 12]. 
Regarding Step 2A, prong 2, in order to achieve patent-eligibility, the claims must recite “additional elements” that “individually and in combination” “integrate the [judicial] exception into a practical application” [2019 IEG, 54-55]. However, this judicial exception is not integrated into a practical application because the claims fail these requirements. For example, the claims recite steps for “selecting” a “profit-maximizing plan” where most steps can be exercised in analog fashion; only “inputs [are] automatically retrieved from a database” [Claim 1], and a general “system” with “computing having a memory and a computer program” execute the same steps [Claim 19]. This exhibits a “commonplace business method being applied on a general purpose computer” akin to Alice corp. and Versata Dev. Group, Inc. v. SAP Am., Inc. [see MPEP § 2106.05 Part (II)]. The lack of computing in Claim 1 is demonstrative of a lack of particularity as required of a machine to constitute a practical application; even the hardware required by Claim 19 falls demonstrates a “use of a machine that contributes e.g., the selection of a profit-maximizing plan like a “contractual obligation” rather than, e.g., “[t]ransformation of a physical or tangible object or substance” [MPEP § 2106.50(c), factors 1-2, 4], the claims fail to integrate the abstract idea into a practical application thereof.
Further, many of the claimed elements are directed toward insignificant extra-solution activity [see MPEP § 2106.05(g)]. By example, the claims recite steps of
selecting a particular data source or type of data to be manipulated,(Claim 1: “including one or more non-profit-maximizing plans for non-cost –based considerations”; Claim 4: “inputs comprise long-term and instantaneous properties of generating units, forecasted and instantaneous properties of the energy market and transmission system, and regulatory requirements”; Claim 5: “inputs . .. compris[ing] available transmission open for trade on public trading sources”; Claim 8: “plans eliminat[e] . . . or include at least one . . . plan based on previously established, non-cost based rules”; Claim 9: “method includes functionality to customize said inputs”; Claim 14: “said list of generation units . . . comprises only . . . units capable of producing additional generation in predetermined amounts”; Claim 15: “units . . . comprises only  . . . units capable of generating energy above a predetermined profit margin”; Claim 17: “prices reflect a predetermined minimum profit margin”); and  
insignificant applications (Claim 1: “determining an amount of additional generation above currently considered plans” and “generation units capable of contributing to said additional generation”; Claim 1: “rerunning plan identification periodically based on the passage of a predetermined amount of time”; Claim 12: “said method is rerun at the occurrence of a predetermined event”; Claim 16: “reporting the price . . . to be profitable”; Claim 18: “reporting the price at or below which purchasing energy would be more economical than generating said additional generation at each generation unit”)].
Ultimately, these steps are like “presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price” [MPEP § 2106.05(g), citing OIP Techs. (citation omitted)]. 
By the preponderance of this evidence [see MPEP § 706(I)], the additional elements in the claims fail to integrate the abstract idea into a practical application.
Regarding Step 2B, the claims must recite additional elements amounting to significantly more than the judicial exception of “method” and “system” “for determining a profit-maximizing plan” [independent Claims 1 and 19]. However, Examiner’s exhaustive search for such an “inventive concept” [see 2014 IEG, 74624(B)] reveals Claims 1-5, 7-10, 12, 14-25, 27-28, 30, and 32-36 fail to recite elements that surmount abstraction. 
First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 
Second, the invention lacks improvements to the functioning of the computer itself [see Alice at 2359 and 2019 IEG at 55] and fails to claims a particular machine or manufacture that is integral to the claim [2019 IEG at 55]. Rather, the claims recite a level of general computing that is well-understood, routine, and conventional [“WRC”] as supported by the Specification at Fig. 6 and in ¶0050:
	Some or all of the previously discussed embodiments 	may be performed 			utilizing a computer or computer system. An example of such a computer 			or computer system is illustrated in FIG. 6 . . . [w]hile 	in this FIG. 6 only 			one computer 600 is shown, some embodiments may make use of 				multiple computers or computer systems. In some embodiments some of 			these computers or computer systems may not have dedicated memory or 		databases, and may utilize memory or databases that are external to the 			computer or computer system. (emphases added);
And at ¶0036: 
common in 			the art. (emphasis added)
[see “Memorandum- Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc.”, issued April 19, 2018, available at<https://www.uspto.gov/sites/default/files/
documents/memo-berkheimer-20180419.PDF>, citing Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018), hereinafter “Berkheimer Memo”, citing support from Page 3, item 1].
Other cases provide additional explanation. Applicant’s claims mimic conventional, routine, and generic computing by their similarity to other concepts already deemed routine, generic, and conventional. The claims recite steps of “performing repetitive calculations” [Id., citing Flook, Bancorp (citations omitted)] by “determining a profit-maximizing plan” as a function of “incorporating . . . inputs” and “constraints” and “testing all possible combinations” thereof [Claim 1], and further “enabling a “rerun periodically” based on both a “passage of . . . time” [Claim 11] and “occurrence of a predetermined event” [Claim 12]. Additionally, the claims recite “storing and retrieving information in memory” [Id., citing Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted)] by “incorporating . . . [a] plurality of inputs being retrieved automatically from a database” [Claim 1]. See Berkheimer Memorandum, Page 4, item 2, referencing the Federal Circuit decisions enumerated in MPEP § 2106.05(d) Part (II).
Conclusively, Applicant’s invention is patent-ineligible. Although centrally directed toward the statutory categories of a method and machine, when viewed both 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7-10, 12, 14-25, 27-28, 30, and 32-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2004/0215545 of Yoshiki Murakami, et al. (hereinafter, ‘Murakami’) in view of U.S. Patent Application Publication 2002/0194113 of Per-Anders K. Lof, et al. (hereinafter, ‘Lof’).
Claims 6, 11, 13, 26, 29, 31 are canceled.
Regarding Claim 1, Murakami teaches (Currently Amended) a method for determining a profit-maximizing plan comprising the steps of: [Ref. Figs. 10A, 10B and Para. 0126: Fig. 10A and Fig. 10B is a flowchart of a process carried out by the electricity procurement plan producing unit 1004. Here, description will be made on functions for producing an electricity procurement plan by combining electricity to be generated by owned power generators and electricity to be procured from a market, comprehensively managing the plan as a portfolio while comparing the plan with maximizing a profit while maintaining a risk of a profit raised by sale of electricity for a certain period within a tolerance” (emphases added)]
incorporating a plurality of inputs relating to a plurality of parameters of the plan to be maximized, the plurality of inputs being automatically retrieved from a database; [Ref. Fig. 6, item 1001: “Demand Data Inputting Unit” and item 1000: “Database”;
Para. 0103: “FIG. 6 shows a functional configuration of a power trading risk management system according to a first embodiment of the present invention. In this power trading risk management system, a demand data inputting unit 1001 inputs targeted demand related data, which are individual amounts demanded as a time function and risk indices thereof.”
Examiner offers further elaboration of Murakami’s teachings in view of extrinsic evidence. Examiner interprets the action of “inputting” data from a database as “retrieving” input data from a database. Therefore, a “Demand Data Inputting Unit" functionally inputs data from the “Database.” Murakami’s “units” function as computing 2. The units, or modules, therefore integrally employ the “automatic” 3 functions inherent in modern computing4.
Concerning Applicant’s amendment to automate the input of data, Examiner directs Applicant’s attention to MPEP §2114 (IV), under the heading "Determining Whether a Computer-Implemented Functional Claim Limitation is Patentable over the Prior Art under 35 USC 102 and 103." Examiner finds the following excerpt relevant to Applicant's amendment:
Furthermore, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007).
Regarding this excerpt, Examiner finds Murakami’s “unit” as discussed above a prior art element previously established, wherein Applicant's proposed automatic input is but another species feature to the genus of features within the scope of Murakami’s "Power Trading Risk Management System" [Murakami, Title].  Examiner subsequently 
incorporating one or more constraints to limit the profit-maximizing plan based on said plurality of inputs; [Ref. Para. 0052: “in the system, it is possible to configure that the … best portfolio proposing unit judges the best portfolio which can maximize the profit while [1] maintaining the risk in the profit of electricity sale in a certain period within the tolerance among the reorganized portfolios which are including [2] the price of the emission right of carbon dioxide” (including risk and the price of the emission right of carbon dioxide interpreted as constraints to profit maximization); further
Para. 0053: “maximize the profit while maintaining the risk in the profit of electricity sale in a certain period within the tolerance among the reorganized portfolios which are including the financial product related to the weather” (weather interpreted as a constraint)]
testing all possible combinations of said plurality of inputs, within said one or more constraints, to develop one or more profit-maximizing plans using a computer program; [Ref. Para. 0058: “a portfolio reorganizing unit for reorganizing the portfolio by adjusting the proportion of the electricity to be generated by owned power plants and electricity to be procured from the market to maximize a profit while maintaining the risk 
and . . . selecting one of the one or more profit-maximizing plans [Ref. Para. 0058: “an outputting means for deciding the proportion of the electricity to be procured from the market which can maximize the profit while maintaining the risk amount within the tolerance as an optimum combination and outputting the optimum combination as a power generation plan” (emphases added; outputting a decided proportion of electricity procurement as a plan interpreted as selection of an energy profit-maximizing plan)];
rerunning plan identification periodically based on the passage of a predetermined amount of time [Ref. Fig. 11 and Para. 0133: “A position review unit 111 reviews portfolio risks 110A, positions 110B and current ALM data 100C everyday (Step S111) and stores the result of review in a database 112 (Step S112). An output unit outputs a risk-related index (Step S113). Furthermore, when necessary, the position review unit 111 reorganizes the portfolio through transactions with a market and the like" (review of ALM data everyday interpreted as passage of a predetermined amount of time; opportunity to proceed back to step of "Portfolio reorg. unit" (step 108) 
Murakami does not explicitly teach including one or more non-profit-maximizing plans for non-cost-based considerations,
determining an amount of additional generation above currently considered plans, nor
developing a list of generation units capable of contributing to said additional generation.
Lof teaches including one or more non-profit-maximizing plans for non-cost-based considerations, [Ref. ¶0059: A specific feature of the invention is a system for risk handling and assuring partners in a power production system that the contracted power will in fact be delivered on schedule and in the appropriate quantity despite the fact that the output from the renewable power production facility is subject to meteorologically-induced variations, and meteorological forecasts have an inherent range of error” (power delivered as a function of schedule and quantity conditional upon meteorological conditions rather than strictly cost teaches power delivery as a nonprofit plan with non-cost-based considerations)];
determining an amount of additional generation above currently considered plans, developing a list of generation units capable of contributing to said additional generation; and [Ref. Lof, ¶0132: “In the general bilateral options market embodiment (FIG. 19), a WF buys just one option from a Hydro. The option gives the buyer the right to buy or sell enough power to meet the obligations for a specific WF or set of WFs. The option is thus customized to fulfill the needs of a specific 
Murakami and Lof constitute analogous art as two prior art references dedicated to the same field of endeavor: energy market energy trading practices and risk mitigation [see Murakami, Abstract; Lof, Abstract]. See MPEP § 2141.01(a).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ), to modify the consideration and calculation of risks considered in the power trading portfolio creation and management for maximizing energy profit as taught by Murakami by including explicit consideration of the risks considered and calculated in a power trading portfolio for ensuring volumetric energy supply contingent upon the inherent risks of renewable energy sources as taught by Lof with the motivation to consider “risks due  to meteorological influence for all systems, such as renewable power production facilities, that have a final product or service that is influenced by meteorological variation and meteorological prediction error" [Ref. Lof Para. 0003] in order to “address… the risks of failing to reliably deliver power as schedule or predicted at predetermined production levels [to allow] renewable power production facilities [to] find more significant penetration in the power generation and delivery market” [Id., Para. 0059], and thereby enabling “renewable energy power production facilities” to function as a “premier power” supplier "with an enhanced commercial value due to the power from the renewable facility being as fungible as other source of power produced by fossil fuel power plants, hydroelectric plants, nuclear Id., at Para. 0060]. Summarily, Lof increases the robustness of Murakami’s electricity profit model by accounting for additional, quantified risks mitigated by other, renewable resources (units) supply that electricity. See MPEP § 2141 Part (III)(G).
Claim 19 recites the same material elements as Claim 1, and is therefore rejected by the same mapped teachings and respective obviousness regarding the Murakami and Lof references here as articulated in the response to Claim 1. 
Regarding Claim 2, Murakami as modified by Lof teaches the entirety of Claim 1.
In addition, Murakami teaches (Original) the method of claim 1, wherein said profit-maximizing plan comprises a plan to maximize the profit of energy generation [Ref. cited rationale of Claim 1, supra].
Claim 19 recites the same material elements as Claim 1, and is therefore rejected by the same mapped teachings and respective obviousness regarding the Murakami and Lof references here as articulated in the response to Claim 1. 
Claim 20 recites the same material elements as Claim 2, and is therefore rejected by the same mapped teachings and respective obviousness regarding the Murakami and Lof references here as articulated in the response to Claim 2. 
Regarding Claim 3, Murakami as modified by Lof teaches the entirety of Claim 1.
In addition, Murakami teaches (Original) the method of claim 1, wherein said profit-maximizing plan is determined by minimizing plan costs [Ref. Para. 0046: “When  costs is equal to maximization of the profit”].
Claim 21 recites the same material elements as Claim 3, and is therefore rejected by the same mapped teachings and respective obviousness regarding the Murakami and Lof references here as articulated in the response to Claim 3. 
Regarding Claim 4, Murakami as modified by Lof teaches the entirety of Claim 1.
In addition, Murakami teaches (Original) the method of claim 1, wherein said plurality of inputs comprise long-term and instantaneous properties of generating units, [Ref. Para. 0049: “One aspect of the present invention is a power trading risk management system, in which electricity obtained from a power plant and electricity procured from a power trading market are deemed as financial assets with fixed maturities and dividend periods” (emphases added);
	Para. 0106: “[0106] On the contrary, when the electricity price fluctuates with time along with the liberalization of power market, it is not appropriate to decide the power generators to be operated merely depending on the power generation costs [interpreted as instantaneous properties of generating units]. In other words, it is necessary to consider risk factors. As rates of return vary among the power generators and price volatility risks are also different, it is necessary to adopt a so-called portfolio approach” (emphases added);
	Para. 0108: “The aspect of change in risk in the entire portfolio to be caused by adding the i-th asset thereto can be obtained by… [Equation 10]… [which] [Para. 0109] corresponds to a covariance between the i-th asset and the entire portfolio. Specifically, 
forecasted and instantaneous properties of the energy market and transmission system, and [Ref. Fig. 7C and Para. 0112: “it is possible to properly maintain the portfolio in response to the fluctuation of the electricity price (to maximize an expected return in response to risk tolerance) by means of appropriately combining short-term contracts and long-term contracts, or high-risk contracts and low-risk contracts. The power generation-procurement plan curve 1030 in FIG. 7C conceptually illustrates this approach” (emphases added; electricity price interpreted as property of the energy market and transmission system; long and short-term contracts necessarily including the aspect of the price of electricity interpreted as forecasted and instantaneous properties of the energy market and transmission system)]
regulatory requirements [Ref. Para. 0136: “When the electricity portfolio includes power generation facilities such as a thermal power plant designed to emit greenhouse gases, and when emission rights for the gases are being traded in a market, the profit may be further optimized by stopping the thermal power plant and selling the emission right at the same time. The emission right in this case is not only limited to carbon dioxide, but is also applicable to other gases such as S02 and NOx” (emission rights 
Claim 22 recites the same material elements as Claim 4, and is therefore rejected by the same mapped teachings and respective obviousness regarding the Murakami and Lof references here as articulated in the response to Claim 4. 
Regarding Claim 5, Murakami as modified by Lof teaches the entirety of Claim 1.
In addition, Murakami teaches (Original) the inputs of claim 4, wherein said properties of the energy market and transmission system comprise available transmission open for trade on public trading sources [Ref. Para. 0153: “The financial Boltzmann model is an expansion model of a diffusion model, which can evaluate a derivative security price relevant not only to the normal distribution but also to a price distribution of a wider range” [disclosed in Eqn. 18, which necessarily includes elements from Eqns. 19-21, the variables of Eqn. 21 described below);
Para. 0163: “it is also possible to select T0, c0 , and g0 [of Equation 21]) similarly to a method practiced in the financial and securities field. FIGS. 21A and 21B show relations between the logarithmic daily rates of return and the demand, or a traded volume, in terms of the CalPX electricity prices and the stock prices of Company A…  the demand or the traded volume is increased along with an increase in the rate of return. At least, clear characteristic difference is not recognized between the electricity price and the stock price. Therefore, it is deemed possible to apply a method based on 
Para. 0164: “In the above-described method, the risk management with higher accuracy can be achieved by using the financial Boltzmann model for the risk evaluation of the electricity portfolio” 
	(In summary of the above, the Boltzmann model for estimating publicly-traded electricity price using a technique akin to publicly traded stock helps determine the risk of electricity portfolio, which serves as a constrained input to determining profit of an electricity portfolio)].
Claim 23 recites the same material elements as Claim 5, and is therefore rejected by the same mapped teachings and respective obviousness regarding the Murakami and Lof references here as articulated in the response to Claim 5. 
Regarding Claim 7, Murakami as modified by Lof teaches the entirety of Claim 1.
Murakami does not explicitly teach (Previously Presented) the method of claim 1, wherein said inclusion of non-profit-maximizing plans is based on a predetermined percentage threshold.
Lof teaches (Previously Presented) the method of claim 1, wherein said inclusion of non-profit-maximizing plans is based on a predetermined percentage threshold [Ref. Fig. 8 and Para. 0093: “FIG. 8 is a probability density function diagram, showing how certain power outputs from renewable facilities, as forecast according to meteorological data, known to include errors, and how different probability levels within the probability 
At the time of the invention it would have been obvious for one of ordinary skill in the art to modify the consideration and calculation of risks considered in the power trading portfolio creation and management for maximizing profit as taught by Murakami by including explicit consideration of the risks considered and calculated in a power trading portfolio for ensuring volumetric power supply contingent upon the inherent risks of renewable energy sources, as quantified by thresholds, as taught by Lof with the motivation to enable “an expected value of the production level and price [to] be determined directly from a combination of the probability density function obtained from the ensemble forecast and the power output capabilities of the particular renewable site” [Ref. Lof, Para. 0217], thereby enabling the follow on consideration of “whether at least one of the expected value of power production (E(P)), expected price (E($) ), or standard deviation (or variance) is above a predetermined threshold” resulting in an option where either (1) “the excess power may be sold (or kept on account) with a VES [virtual energy storage]” or (2) wherein “it would behoove the investor or wind power producer, to ensure that a backup delivery option is contracted, possibly from a VES” [Id.] to ensure renewable energy is remains as “fungible as other sources of power produced by fossil fuel power plants, hydroelectric plants, nuclear plants and the like” [Id., Para. 0060].
Claim 25 recites the same material elements as Claim 7, and is therefore rejected by the same mapped teachings and respective obviousness regarding the 
Regarding Claim 8, Murakami as modified by Lof teaches the entirety of Claim 1.
Murakami does not explicitly teach (Original) the method of claim 1, wherein said one or more profit-maximizing plans eliminates at least one plan or includes at least one non-profit-maximizing plan based on previously established, non-cost based rules.
Lof teaches (Original) the method of claim 1, wherein said one or more profit-maximizing plans eliminates at least one plan or includes at least one non-profit-maximizing plan based on previously established, non-cost based rules [Ref. cited rationale and motivation to modify of Claim 1].
Claim 24 recites the same material elements as Claim 8, and is therefore rejected by the same mapped teachings and respective obviousness regarding the Murakami and Lof references here as articulated in the response to Claim 8. 
Regarding Claim 9, Murakami anticipates (Original) the method of claim 1, wherein said method includes functionality to customize said inputs [Ref. Para. 0057: “According to this aspect, in the power trading risk management system, it is possible to configure that the risk evaluating unit uses a probability distribution different from a normal distribution that is calculated from a financial Boltzmann model as a distribution of the rate of return attributable to a power trading upon risk evaluation of the portfolio” (use of a different probability distribution interpreted as a customization; risk interpreted as an input for which the distribution is employed);
Figs. 19A-B and Para. 0158: “FIG. 19A is a calculation example when the distribution of the daily rates of return is close to the normal distribution. FIG. 19B is a 0, c0, and g0 described above”].
Claim 27 recites the same material elements as Claim 9, and is therefore rejected by the same mapped teachings and respective obviousness regarding the Murakami and Lof references here as articulated in the response to Claim 9. 
Regarding Claim 10, Murakami as modified by Lof teaches the entirety of Claim 1.
 In addition, Murakami teaches (Original) the method of claim 1, wherein said method includes functionality to relax said constraints [Ref. Paras. 0162-0163: “[0162] In the above-described results, a method of selecting the parameters To, co, and go has not been specified in the calculation of the financial Boltzmann model. For example, a conceivable method is to select the parameters similarly to fitting to the market data. [0163] Alternatively, it is also possible to select T0, c0, and g0 similarly to a method practiced in the financial and securities field” (T0, c0, and g0 interpreted as constraints to the Boltzmann model used to evaluate risk, or an input, to the profit maximization plan; alternative methods of choosing these constraints interpreted as functionality to relax the constraints)].
Claim 28 recites the same material elements as Claim 10, and is therefore rejected by the same mapped teachings and respective obviousness regarding the 
Regarding Claim 12, Murakami as modified by Lof teaches the entirety of Claim 1.
 In addition, Murakami teaches (Original) the method of claim 1, wherein said
method is rerun at the occurrence of a predetermined event [Ref. Fig. 10A: “Is risk value less than the tolerance?” (item S107) and “Is profit max?” (item S107-1); resulting in a “No” determination returns method to step of “Reorganization of the portfolio” (item S108) and the following “Production of a portfolio” (item S102) to flow through process 
gain. Decisions regarding risk value and maximum profit interpreted as events, a “no” response to which reruns the process].
Claim 30 recites the same material elements as Claim 12, and is therefore rejected by the same mapped teachings and respective obviousness regarding the Murakami and Lof references here as articulated in the response to Claim 12. 
Regarding Claim 14, Murakami as modified by Lof teaches the entirety of Claim 1.
Murakami does not explicitly teach (Previously Presented) the method of claim 1 wherein said list of generation units capable of contributing to said additional generation comprises only generation units capable of producing additional generation in predetermined amounts.
Lof teaches (Previously Presented) the method of claim 1 wherein said list of generation units capable of contributing to said additional generation comprises only generation units capable of producing additional generation in predetermined amounts [Ref. Para. 0128-0129: “In the general PX options market embodiment (FIG. 18), the WFs have the full responsibility of ensuring that the variation in power production is compensated for by power produced from a Hydro. Variation in the WFs' production may be covered by buying both call and put options on power for every specific hour. The options are standardized… [0129] Put and call options are issued by the Hydros for one specific time period, and the strike price is preferably the spot price (or could be another price) on the PX for that actual hour. The put option gives the WF the right to sell additional production that exceeds the amount bid into the spot market, and the call option gives the WF the right to buy power in order to meet its obligations in the spot market. The options cover maximally one predetermined energy unit, which makes it easy for the parties to assign a price based on the perceived value of the energy unit” (emphases added; predetermined energy unit interpreted as a predetermined amount of additional generation, put and call options interpreted as investment vehicles used by hydroelectric plants to backfill the power needs of windfarms in a power exchange market)].
Murakami and Lof constitute analogous art per Claim 1. It would have been obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ), to modify the consideration and calculation of risks considered in the power trading portfolio creation and management for maximizing energy profit as taught by Murakami by including explicit consideration of the risks considered and calculated in a power trading portfolio for ensuring volumetric energy supply contingent upon the inherent risks of renewable energy sources as taught by Lof for the same reasons here as 
Claim 32 recites the same material elements as Claim 14, and is therefore rejected by the same mapped teachings and respective obviousness regarding the Murakami and Lof references here as articulated in the response to Claim 14. 
Regarding Claim 15, Murakami as modified by Lof teaches the entirety of Claim 1.
Murakami does not explicitly teach (Previously Presented) the method of claim 1 wherein said list of generating units capable of contributing to said additional generation comprises only generating units capable of generating energy above a predetermined profit margin.
Lof teaches (Previously Presented) the method of claim 1 wherein said list of generating units capable of contributing to said additional generation comprises only generating units capable of generating energy above a predetermined profit margin [Ref. Fig. 12 and Para. 0241: “A level below the sum of W1 [the sum of predicted available renewable production, disclosed earlier] and purchased VES-options [virtual energy storage] provides a trading margin that the actor may use as a marketing argument. By having a policy to always trade such that a certain trading margin is present the actor may claim to be a more reliable producer. This trading margin may for example be used to cope with uncertainties of transmission capacity, in FIG. 12”  (emphases added; policy stipulating trading energy only in quantities below what is 
Murakami and Lof constitute analogous art per Claim 1. It would have been obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ), to modify the consideration and calculation of risks considered in the power trading portfolio creation and management for maximizing energy profit as taught by Murakami by including explicit consideration of the risks considered and calculated in a power trading portfolio for ensuring volumetric energy supply contingent upon the inherent risks of renewable energy sources as taught by Lof for the same reasons here as articulated in response to Claim 1 because the same additional units for power supply are recited and combined here as there.
Claim 33 recites the same material elements as Claim 15, and is therefore rejected by the same mapped teachings and respective obviousness regarding the Murakami and Lof references here as articulated in the response to Claim 15. 
Regarding Claim 16, Murakami as modified by Lof teaches the entirety of Claim 1.
Murakami does not explicitly teach (Previously Presented) the method of claim 1, wherein said method includes reporting the price at which each generation unit must sell additional generation to be profitable.
Lof teaches (Previously Presented) the method of claim 1, wherein said method includes reporting the price at which each generation unit must sell additional generation to be profitable [Ref. Para. 0051: “Valuation of risk describes how market movements have affected the value of an asset or a contract (i.e., The Portfolio). 
Para. 0141: “The amount of options and the highest acceptable price will then be calculated automatically (2015)” (subsequent to considering a risk willingness, option and price calculation interpreted as the reported price at which windfarm is willing to sell its produced energy);
Para. 0142: “The bidding information from (2015) is matched with the current asks for options for the time period on the PX options market (2017). If there are asks with acceptable prices, there will be an automatic deal. The trade is settled automatically, and the options premium is settled against the WFs and the Hydros respective PX account. A confirmation of the trade is sent out by the PX (2021)” (sent confirmation interpreted as further evidence of reporting a purchase price agreed upon between a windfarm and hydroelectric plant; construction of the purchase price itself interpreted as necessarily including the aforementioned requisite characteristic of profit for the windfarm)].
Murakami and Lof constitute analogous art per Claim 1. It would have been obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ), to modify the consideration and calculation of risks considered in the power trading portfolio creation and management for maximizing energy profit as taught by Murakami by including explicit consideration of the risks considered and calculated in a power trading portfolio for ensuring volumetric energy supply contingent upon the inherent 
Claim 34 recites the same material elements as Claim 16, and is therefore rejected by the same mapped teachings and respective obviousness regarding the Murakami and Lof references here as articulated in the response to Claim 16. 
Regarding Claim 17, Murakami as modified by Lof teaches the entirety of Claim 1.
Murakami does not explicitly teach (Original) the method of claim 16, wherein said prices reflect a predetermined minimum profit margin.
Lof teaches (Original) the method of claim 16, wherein said prices reflect a predetermined minimum profit margin [Ref. Para. 0177-0179: “The risks for the Hydro producer will be reflected in the wanted price of the option, and can be calculated as follows:
[0178] Issuing call options: (Difference between the price if no extra energy was produced in the production unit this hour-actual spot price received)+(cost if this would lead to spill of water in the future)= Minimum price of option (a threshold)” (emphasis added; minimum price of this option interpreted as minimum price of hydroelectric plant “energy share” available for purchase by another entity, such as a windfarm, on a power exchange market);
[0179] “Issuing put options: (Difference between the expected price received in the future on power not produced now (purchased now) and the current spot Minimum price of option (a threshold)” (emphasis added; minimum price of this option interpreted as minimum price of hydroelectric plant “energy share” available for sale).
(In sum, Examiner interprets calculating put or call options for a hydroelectric plant as a function of price and issuing the respective options based upon these considerations as exercising financial engineering practices with the intent to maintain a profit, wherein the attainability of the profit is reflected in the minimum price of the issued option].
Claim 35 recites the same material elements as Claim 17, and is therefore rejected by the same mapped teachings and respective obviousness regarding the Murakami and Lof references here as articulated in the response to Claim 17. 
Regarding Claim 18, Murakami as modified by Lof teaches the entirety of Claim 1.
Murakami does not explicitly teach (Previously Presented) the method of claim 1, wherein said method includes reporting the price at or below which purchasing energy would be more economical than generating said additional generation at each generation unit.
Lof teaches (Previously Presented) the method of claim 1, wherein said method includes reporting the price at or below which purchasing energy would be more economical than generating said additional generation at each generation unit [Ref. Fig. 16 and Para. 0175: “Risks for a wind farm (WF) include cost increases when production is higher or lower than previously committed volume. The risk can be illustrated with a pdf [probability distribution function] describing EV [expected value] of production and 
Murakami and Lof constitute analogous art per Claim 1. It would have been obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ), to modify the consideration and calculation of risks considered in the power trading portfolio creation and management for maximizing energy profit as taught by Murakami by including explicit consideration of the risks considered and calculated in a power trading portfolio for ensuring volumetric energy supply contingent upon the inherent risks of renewable energy sources as taught by Lof for the same reasons here as articulated in response to Claim 1 because Lof’s same additional units considered for augmenting power supply with residual effects on Murakami’s profit model are recited and combined here as there.
Claim 36 recites the same material elements as Claim 18, and is therefore 
Conclusion
As noted above, all claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	The following prior art made of record and not relied upon is considered pertinent to the applicant's disclosure because it further teaches the limitations of the present invention:

(2) U.S. Patent Application Publication 2009/0132332; teaches computer implemented scheduling systems and associated methods.
(3) U.S. Patent Application Publication 2003/0115128; teaches derivatives having demand-based, adjustable returns, and trading exchange therefor.
(4) U.S. Patent 5,924,486; teaches environmental condition control and energy management system and method.
(5) U.S. Patent Application Publication method and apparatus for managing electric energy produced locally for self-consumption and distributed to multiple users belonging to one or more communities of users.
(6) U.S. Patent Application Publication 2015/0073188; teaches processes for producing synthetic hydrocarbons from coal, biomass, and natural gas.
(7) U.S. Patent Application Publication 2014/0257526; teaches plant control systems and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Knox whose telephone number is (303)297-4275.  The examiner can normally be reached on Monday-Friday, 6-3pm [MST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYLER W KNOX/           Primary Patent Examiner, Art Unit 3624                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 2019 Revised Subject Matter Eligibility Guidance, Federal Register Vo. 84, No. 4, published 1/7/2019, available at <https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf> (referred to herein as “2019 PEG”).
        
        2Extrinsically defined, “modular programming is the concept that similar functions should be contained 
        within the same unit of programming code and that separate functions should be developed as separate units of code so that the code can easily be maintained and reused by different programs” wherein a module itself is a “separate unit of software or hardware" (emphases added). Available at <http://searchenterpriselinux.techtarget.com/definition/module>, accessed 12/22/2016.
        3Merriam-Webster extrinsically defines "automatic" as "done or produced as if by machine” (emphasis 
        added). Merriam-Webster, available at <https://www.merriam-webster.com/dictionary/automatic>, accessed 12/22/2016. 
        4Alan Turing, arguably the "Father of the Modern Computer,"  established the automatic nature of 
        computing in his "Automatic Computing Engine," which he refined into the "universal Turing machine" (emphasis added) to "carry out any calculation that could in principle be performed by a 'human computer.’” Alan Turing: Father of the Modern Computer. Available at <http://www.rutherfordjournal.org/article040101.html#chapter03>, accessed 12/22/2016.